DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, Applicant claims in lines 8-10, “caused by the second piece being the second position”.  Examiner does not understand what Applicant is trying to claim, therefore, this language is indefinite.  Does Applicant mean to claim “caused by the second piece being in the second position”?
Regarding claim 13, Applicant claims in lines 17-19, “based on the obtained sensor data, controlling a movement of at least semi-automated platform depending on a characterization of an environment of the at least semi-automated platform indicated by the obtained sensor data.”  Examiner does not understand what Applicant is trying to claim, therefore, this language is indefinite.  First, the claim language is very circular and subject to conditions precedent.  Applicant needs to explain the characterization of the environment language, or fetter it out.  Second, the introduction of the semi-automated platform language, almost seemingly lacks antecedent basis.  Third, the indicated language, is not fully understood.  To indicate what?  This claim still seems to be a use claim, with no real steps required to be taken for a method thereof.

Allowable Subject Matter
Claims 1, 3-6, and 8-12 are allowed.  Should Applicant cure the above 35 USC 112 rejections and a Notice of Allowance issue, surely Examiner will include a full statement of reasons for allowance therewith.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicants amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant’s primary argument is that the newly added claim amendments cure the deficiencies of noted in the prior Office Action.
Examiner disagrees.  Examiner has noted that issues of indefiniteness still exist—as above—however, prosecution has somewhat advanced and the drawings have been accepted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711